

117 HR 5065 IH: Red Light Act
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5065IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mrs. Lesko (for herself, Mr. Gosar, Mr. Budd, Mr. Babin, Mr. Perry, Mr. Van Drew, Mr. Duncan, Mr. Joyce of Pennsylvania, and Mr. Brooks) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo withhold Federal highway funds from States that provide driver’s licenses or identification cards to aliens who are unlawfully present in the United States, and for other purposes.1.Short titleThis Act may be cited as the Red Light Act.2.Withholding of funds for providing identification cards to certain aliens(a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following new section:171.Withholding of funds for providing identification cards to certain aliens(a)Withholding of funds for noncomplianceFor fiscal year 2021 and each fiscal year thereafter, the Secretary shall withhold 100 percent of the amount required to be apportioned under each of sections 104(b)(1), 104(b)(3), and 104(b)(4) of this title to any State that is described in subsection (b).(b)State describedA State described in this subsection is a State that has enacted a law that allows the State to provide a driver’s license or other identification card to an alien who is unlawfully present in the United States.(c)Effect of withholding funds(1)In generalAny funds withheld under subsection (a) from apportionment to any State shall remain available until the end of the fiscal year for which the funds are apportioned.(2)ReapportionmentIf, before the last day of the fiscal year for which funds withheld under subsection (a) are apportioned to a State, the State repeals all laws of such State described in subsection (b), the Secretary shall, on the first day on which the State repeals all such laws, apportion to the State the funds withheld under subsection (a) that remain available for apportionment to the State.(3)Apportionment among StatesIf, at the end of the fiscal year in which funds are withheld from a State under paragraph (1), the State has not repealed the law described in subsection (b), the Secretary shall apportion the corresponding withheld funds described in subsection (a) on a proportional basis to all remaining States that have not enacted laws described in subsection (b).(4)Withholding in future yearIn the case in which a State has funds withheld under paragraph (1) and is reapportioned funds under paragraph (2) and subsequently enacts a law described in subsection (b) after the date on which the funds are reapportioned under paragraph (2), the Secretary shall withhold the amount of funds withheld under subsection (a) in the fiscal year following the fiscal year in which such actions occur and each fiscal year thereafter. (d)Identification card definedThe term identification card means a personal identification card, as defined in section 1028(d) of title 18, United States Code, issued by a State..(b)Clerical amendmentChapter 1 of title 23, United States Code, in the table of contents is amended by adding at the end the following:171. Withholding of funds for providing identification cards to certain aliens..